United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2372
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Johnny Wayne Callen

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: February 6, 2018
                              Filed: February 9, 2018
                                   [Unpublished]
                                  ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Johnny Callen directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pleaded guilty to enticing a minor to engage in sexual

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
activity. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (discussing appellate review of sentencing decisions);
see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,
within-Guidelines-range sentence may be presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal. Accordingly, the judgment is affirmed,
and counsel’s motion to withdraw is granted.
                       ______________________________




                                         -2-